Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 2/24/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1 and 13 has been withdrawn. 
Furthermore, the office notes that the argument presented for claim 6 is not persuasive. The office notes that reference Alesslo (EP 2 552 182 A1) does disclose the limitation of claim 6 (See below). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,483,727 here after as Pat ‘727. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘727 claims anticipate the claims at question. 
With respect to claim 13, Claim 7 of Pat ‘727 discloses A tank assembly having heat-generating equipment contained therein, comprising: a tank having an opening;-3-010-9334-8889/1/AMERICASPATENTAttorney Docket No. 015852.00294(P16MVA721US02CON2) wherein the tank houses at least one of a disconnector switch and a circuit breaker; a heat pipe having a side fixed to the tank and sealing the opening, without extending into the opening, wherein an interior of the heat pipe contains a liquid and a gas, wherein the sealing of the opening of the tank prevents the liquid and the gas from entering the tank, wherein the heat pipe extends beyond a side of the tank, and wherein the heat pipe has a cooling portion (Claim 7). 
With respect to claim 14, Claim 8 of Pat ‘727 discloses further comprising a plurality of heat pipes located adjacent to the tank (Claim 8).
With respect to claim 15, Claim 9 of Pat ‘727 discloses further including a fin stack fixed to the heat pipe, wherein the fin stack includes fins extending from the heat pipe (Claim 9).
With respect to claim 16, Claim 10 of Pat ‘727 discloses wherein the fin stack is configured to dissipate heat to an airflow passing between the fins (Claim 10). 
With respect to claim 17, Claim 7 of Pat ‘727 discloses wherein the tank houses the disconnector switch (Claim 7).
With respect to claim 18, Claim 11 of Pat ‘727 discloses further comprising a second tank housing the circuit breaker, wherein the circuit breaker is operatively connected to the disconnector switch (Claim 11). 
With respect to claim 19, Claim 7 of Pat ‘727 discloses wherein the tank houses the circuit breaker (Claim 7). 
With respect to claim 20, Claim 11 of Pat ‘727 discloses further comprising a second tank housing the disconnector switch, wherein the circuit breaker is operatively connected to the disconnector switch (Claim 11). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alesslo (EP 2 552 182 A1).
In regards to Claim 6, Alesslo discloses a tank assembly (Fig.5, #100) having heat-generating equipment (Fig.5, #110/120) contained therein, comprising: a tank having an opening (Fig.5, #100 has openings for conduits #224/225); and-2- 010-9334-8889/1/AMERICASPATENTAttorney Docket No. 015852.00294(P16MVA721US02CON2)a thermal siphon (Fig.5, #200) fixed to the tank (Fig.5) and sealing the opening of the tank (Fig.5, the conduits #224/225 seal the opening), the thermal siphon having a main body (Fig.4-5, #214 in conjunction with #216 make up the main body) and a cooling portion (Fig.4-5, #222) connected to the main body by a plurality of hoses (Fig.4-5, #224/225 are the plurality of hoses), wherein the thermal siphon contains a liquid and a gas (Fig.4-5 and paragraph [0072-74], which discloses a thermal siphon cooling system coupled to a tank comprising heat generating components).
In regards to Claim 7, Alesslo discloses the tank assembly of claim 6, wherein the plurality of hoses are made of an electrically insulating material (paragraph [0074], made of plastic material).
In regards to Claim 8, Alesslo discloses the tank assembly of claim 6, wherein the plurality of hoses are made of an electrically conductive material (paragraph [0074], made of metallic material).
In regards to Claim 9, Alesslo discloses the tank assembly of claim 6, further comprising a plurality of cooling fins connected to the cooling portion of the thermal siphon (Fig.4-5, #222 has fins #455/452 on the outer surface of the cooling portion). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alesslo (EP 2 552 182 A1) in view of Frigiere (U.S 2012/0205074 A1).
In regards to Claim 10, Alesslo discloses the tank assembly of claim 6.
Alesslo fails to disclose: Wherein the tank houses at least one of a disconnector switch and a circuit breaker.
However, Frigiere discloses: Wherein the tank (Fig.4, #22) houses at least one of a disconnector switch and a circuit breaker (Fig.4, #20, as such the office notes that with the combination of Alesslo in view of Frigiere the tank containing heat generating components needed to be cooled (as taught by Alesslo) would be modified to include a circuit breaker (as taught by Frigiere) to protect said breaker from outside disturbances).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank containing heat generating components needed to be cooled (as taught by Alesslo) would be modified to include a circuit breaker (as taught by Frigiere) to protect said breaker from outside interferences. By including a circuit breaker within the tank, would protect the heat generating components from over current/voltages situations, thus ensuring reliable service.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alesslo (EP 2 552 182 A1) in view of Abe (U.S 2004/0037025 A1).
In regards to Claim 11, Alesslo discloses the tank assembly of claim 6, wherein the tank houses a circuit breaker and a disconnector switch.
Alesslo in view of Frigiere fails to disclose: Wherein the tank houses a disconnector switch and a circuit breaker.
However, Abe discloses: Wherein the tank houses a disconnector switch and a circuit breaker.
However, Abe discloses: Wherein the tank houses a disconnector switch (Fig.2, #22) and a circuit breaker (Fig.1, #21, as such the office notes that with the combination of Alesslo in view of Abe, the tank assembly with heat generating components (as taught by Alesslo) would be modified to include a disconnector switch and a circuit breaker within the tank (as taught by Abe) to help dissipate the heat generated by said switch and breaker).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have the tank assembly with heat generating components (as taught by Alesslo) would be modified to include a disconnector switch and a circuit breaker within the tank (as taught by Abe) to help dissipate the heat generated by said switch and breaker. By including a disconnector switch in conjunction with a circuit breaker within the tank assembly, would ensure said assembly would be kept within operating temperature and protected from overheating/voltage conditions.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alesslo (EP 2 552 182 A1) in view of Fritz (DE 19612565 A1). 
In regards to Claim 12, Alesslo discloses the tank assembly of claim 6.
Alesslo does disclose the tank assembly in the field of medium voltage applications (paragraph [002]).
Alesslo fails to disclose: Wherein the tank assembly is part of a gas-insulated medium voltage switchgear assembly.
However, Fritz discloses: Gas insulated medium voltage switchgear assembly (Page 1, first two lines which disclose a gas insulated medium voltage switchgear, as such the office notes that with the combination of Frigiere in view Fritz, the high voltage switchgear assembly within the tank (as taught by Frigiere) would be replaced with a gas insulated medium voltage switchgear (as taught by Fritz) to allow control and protection of the medium voltage power equipment).
Therefore, MPEP 2143.02 notes a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art, such as replacing the medium voltage switchgear assembly within the tank (as taught by Frigiere) with a gas insulated medium voltage switchgear (as taught by Fritz) to allow control and protection of the medium voltage power equipment which would be cooled by the thermal siphon fixed to the modified

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 1, no prior art fairly suggests or discloses the newly amended limitation set forth on 2/24/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “the thermal siphon having a main body portion and a loop portion defined by a central aperture, and wherein the central aperture of the loop portion is exposed to the environment”, in conjunction with the remaining elements. 
Dependent claims 2-5 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 13, no prior art fairly suggests or discloses “ a heat pipe having a side fixed to the tank and sealing the opening, without extending into the opening”, in conjunction with the remaining elements. 
Dependent claims 14-20 are allowably by virtue of their dependency from claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiu (U.S patent 11,116,113) – Discloses a enclosure having an chimney connected to said container, such that one or more heat generating cabinets are placed within said enclosure containing a non conductive coolant in fluid communication with said chimney to dissipate heat generated by the one or more heat generating cabinets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835